May 4, 2007 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-0506 Subject:Nationwide VLI Separate Account-4 Nationwide Life Insurance Company SEC File No.333-52615 CIK No.0001041357 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide VLI Separate Account - 4 (the “Variable Account”) and Nationwide Life Insurance Company (“the Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 17 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2007. Please contact the undersigned at (614) 249-9527 with any questions regarding this filing. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/STEPHEN F. AYERS Stephen F. Ayers Senior Counsel Home Office:One Nationwide PlazaNationwide Insurance Columbus, Ohio 43215-2220Nationwide Financial Legal Counsel to the Nationwide Insurance Companies and their Associated Companies
